       Case 2:13-cr-00023-KS-MTP Document 159 Filed 02/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 EASTERN DIVISION


OSVALDO TORRES-SOSA                                                            PETITIONER


VS.                                                CRIMINAL NO. 2:13-cr-23-KS-MTP-003


UNITED STATES OF AMERICA                                                      RESPONDANT


                                            ORDER

       THIS CAUSE IS BEFORE THE COURT on pro se Motion filed by Osvaldo Torres-Sosa

(Movant) filed pursuant to 18 U.S.C. § 3612(h) for Waiving Modification or Remission of Fine

by the U.S. Attorney. The Court has considered the Motion which requests this Court to order

the U.S. Attorney to respond to this Motion. The Court declines to order the U.S. Attorney to

respond since the Movant has not demonstrated to this Court that he has made any effort on his

own to seek the cooperation of the U.S. Attorney or that the U.S. Attorney has been unreasonable

in addressing any request that may have been made.

       For the reasons above stated, the Motion filed herein [158] be and the same is hereby

DENIED.

       SO ORDERED this the __23rd____ day of February, 2021.



                                          ___s/Keith Starrett______________
                                           U.S. DISTRICT JUDGE
